Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received January 24th, 2022.  Claims 1-2, 8-9, 11-12, 18-19, 25-26, 28-29 have been amended.  Claims 1-30 have been entered and are presented for examination. 
Application 16/385,897 claims benefit of US Provisional Application 62/663,913 (04/27/2018).
Response to Arguments
Applicant’s arguments, filed January 24th, 2022, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Applicant argues the references do not disclose “receiving, after performing the aperiodic CSI measurement, a second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.”
The Examiner respectfully disagrees.
Samsung discloses in Section 2.2 sending UE specific UL Grants wherein the reasoning is since all UEs cannot be expected to have UL data when A-SCI reports are desirable.  Therefore, a BS would have to wait until a UE would have to UL data in order to not waste resources. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/006311 to Chen (provided by applicant, hereafter referred to as ‘Chen’) in view of SAMSUNG: “Triggered UCI Transmissions,” 3GPP DRAFT; R1-1717679 TRIGGERED UCI, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Prague, Czech Republic; 20171009 – 20171013 8 October 2017 (2017-10-08), XP051340864, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN1/Docs/ [retrieved on 2017-10-08] (provided by applicant, hereafter referred to as ‘Samsung’), and in view of  Zhang et al. (US 2020/008794).
As for claim 1, Chen teaches a method for wireless communication at a user equipment (UE) (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410 to UE), comprising: receiving first downlink control information block (Figure 4B, reference numbers 408-410), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and performing, in response to receiving the block, an aperiodic CSI measurement of the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057).
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement and receiving, after performing the aperiodic CSI measurement, a second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen with Samsung to receive a downlink control information block over a group physical downlink control channel, wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement, to increase the transmittance capacity.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources.  The motivation for this is to be in line with conventional techniques in the art.
(Figure 5, reference number 501); and transmitting an aperiodic CSI measurement of the CSI reference signal based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 3, The references as combined above teaches the method of claim 2. 
In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is transmitted over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).
As for claim 4, The references as combined above teaches the method of claim 2. 
In addition, Chen teaches further wherein the grant comprises a downlink grant and the aperiodic CSI measurement is transmitted over a physical uplink control channel (PUCCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited…[0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS…If the UE fails to detect aperiodic CSI-RS in the subframe, the calculated CSI would be dropped. Since aperiodic CSI-RS may be presented in any downlink subframe, the UE may report and update CSI per subframe, resulting in a significant increase on CSI processing complexity. If aperiodic CSI-RS is supported for downlink carrier aggregation, the UE will process both PUSCH and up to 32 CSI processes in the same subframe. Paragraph 0096 defines downlink grant but acts as an uplink grant for the PUCCH).
As for claim 5, The references as combined above teaches the method of claim 2. 
In addition, Chen teaches further wherein: receiving the second downlink control information block occurs later in time than receiving the CSI reference signal (Figure 5 and paragraph 0058).
As for claim 6, The references as combined above teaches the method of claim 1. 
In addition, Chen teaches further comprising: receiving a group PDCCH configuration information for monitoring for the CSI reference signal; and monitoring for the CSI reference signal based at least in part on the group PDCCH configuration information (paragraph 0058 teaches FIG. 5 is a block diagram illustrating a UE 115 providing CSI measurement and reporting to a base station 105 with PDCCH-based triggering of aperiodic CSI-RS).
As for claim 7, The references as combined above teaches the method of claim 1.
 In addition, Chen teaches further comprising: identifying, based at least in part on the first downlink control information block, a timing offset parameter (Figures 5 and 6, reference numbers 503-505), wherein the timing offset parameter identifies a timing for transmitting the CSI reference signal with (Figures 5 and 6, paragraph 0058 teaches After receiving the PDCCH, UE 115 is able to decode the PDCCH at a PDCCH decoding delay 503, τ2. An uplink timing advance 505, τ4, which corresponds to a value of 2τ1, accounts for the propagation delay, leaving an available CSI processing time 504, τ3, for UE 115...[0059] FIG. 6 is a block diagram illustrating a UE 115 providing CSI measurement and reporting to a base station 105 with EPDCCH-based triggering of aperiodic CSI-RS. The propagation delay 502, τ1, and uplink timing advance 505, τ4, are the same with PDCCH-based triggering of aperiodic CSI-RS (FIG. 5). However, as EPDCCH includes resources across the entire subframe, EPDCCH decoding delay 602, τ2, is increased. With the increase in EPDCCH decoding delay 602, CSI processing time 603, τ3, is further decreased. Thus. CSI processing time 603, τ3, is even less time than CSI processing time 504, τ3, with PDCCH-based triggering. Various aspects of the present disclosure are directed to relaxing or restricting UE processing to alleviate computation complexity when CSI-RS is dynamically present).
As for claim 10, The references as combined above teaches the method of claim 1.
 In addition, Chen teaches further wherein the first downlink control information block comprises at least one of a timing parameter (Figures 5 and 6, reference numbers 503-505), or a location parameter, or a combination thereof, for the CSI reference signal resources. 
As for claim 11, Chen teaches  method for wireless communication at a base station (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410), comprising: transmitting a first downlink control information block (Figure 4B, reference numbers 408-410), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (C SI) measurements and an indication of CSI reference signal resources for a CSI reference signal (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and transmitting the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement (Chen paragraph 0056 makes reference to a report occurring during an uplink grant not as a result of a downlink control information block. Therefore, examiner respectfully submits that Chen teaches wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement). 
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement and receiving, after performing the aperiodic CSI measurement, a second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.
(Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen with Samsung to receive a downlink control information block over a group physical downlink control channel, wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement, to increase the transmittance capacity.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the 
As for claim 12, The references as combined above teaches the method of claim 11.
 In addition, Chen teaches further comprising: transmitting, to the UE, the second downlink control information block comprising a grant of resources to the UE (Figure 5, reference number 501); and receiving an aperiodic CSI measurement of the CSI reference signal from the UE based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 13, The references as combined above teaches the method of claim 12.
 In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is received over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).
As for claim 14, The references as combined above teaches the method of claim 12. 
In addition, Chen teaches further wherein the grant comprises a downlink grant and the aperiodic CSI measurement is received over a physical uplink control channel (PUCCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited…[0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS…If the UE fails to detect aperiodic CSI-RS in the subframe, the calculated CSI would be dropped. Since aperiodic CSI-RS may be presented in any downlink subframe, the UE may report and update CSI per subframe, resulting in a significant increase on CSI processing complexity. If aperiodic CSI-RS is supported for downlink carrier aggregation, the UE will process both PUSCH and up to 32 CSI processes in the same subframe. Paragraph 0096 defines downlink grant but acts as an uplink grant for the PUCCH).
As for claim 15, The references as combined above teaches the method of claim 12. 
In addition, Chen teaches further wherein: transmitting the second downlink control information block occurs later in time than transmitting the CSI reference signal (Figure 5 and paragraph 0058). 
As for claim 16, The references as combined above teaches the method of claim 11.
 In addition, Samsung teaches further comprising: transmitting, to each UE of the plurality of UEs, a second downlink control information block comprising a UE-specific grant of resources to the UE; and receiving a plurality of aperiodic CSI measurements of the CSI reference signal from the plurality of UEs based at least in part on the respective UE-specific grant (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the references as combined above further in view of Samsung to increase the transmittance capacity.
As for claim 17, The references as combined above teaches the method of claim 11. 
In addition, Samsung teaches further comprising: transmitting to the UE a group PDCCH configuration comprising information for monitoring the group PDCCH (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen in view of Samsung in view of Mazzarese further in view of Samsung to increase the transmittance capacity.
As for claim 20, The references as combined above teaches the method of claim 11. 
In addition, Chen teaches further comprising: transmitting a third downlink control information block to a second UE of the plurality of UEs (Figure 4B, reference 410), wherein the third downlink control information block comprises a grant for the second UE; and receiving a second aperiodic CSI measurement of the CSI reference signal from the second UE based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 21, The references as combined above teaches the method of claim 20.
 In addition, Chen teaches further wherein the third downlink control information block is transmitted in conjunction with the first downlink control information block (Figure 4B illustrates the three downlink control information blocks transmitted in conjunction).
As for claim 22, The references as combined above teaches the method of claim 11.
 In addition, Chen teaches further wherein the first downlink control information block comprises a timing offset parameter (Figures 5 and 6, reference numbers 503-505), wherein the timing offset parameter identifies a timing for transmitting the CSI reference signal with respect to the timing of transmitting the group PDCCH (Figures 5 and 6, paragraph 0058 teaches After receiving the PDCCH, UE 115 is able to decode the PDCCH at a PDCCH decoding delay 503, τ2. An uplink timing advance 505, τ4, which corresponds to a value of 2τ1, accounts for the propagation delay, leaving an available CSI processing time 504, τ3, for UE 115...[0059] FIG. 6 is a block diagram illustrating a UE 115 providing CSI measurement and reporting to a base station 105 with EPDCCH-based triggering of aperiodic CSI-RS. The propagation delay 502, τ1, and uplink timing advance 505, τ4, are the same with PDCCH-based triggering of aperiodic CSI-RS (FIG. 5). However, as EPDCCH includes resources across the entire subframe, EPDCCH decoding delay 602, τ2, is increased. With the increase in EPDCCH decoding delay 602, CSI processing time 603, τ3, is further decreased. Thus. CSI processing time 603, τ3, is even less time than CSI processing time 504, τ3, with PDCCH-based triggering. Various aspects of the present disclosure are directed to relaxing or restricting UE processing to alleviate computation complexity when CSI-RS is dynamically present). 
As for claim 23, The references as combined above teaches the method of claim 11. 
In addition, Chen teaches further wherein the first downlink control information block comprises at least one of a timing parameter (Figures 5 and 6, reference numbers 503-505), or a location parameter, or a combination thereof, for the CSI reference signal resources. 
As for claim 24, The references as combined above teaches the method of claim 11.
paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057).
As for claim 25, Chen teaches an apparatus for wireless communication at a user equipment (UE) (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410 to UE), comprising: a processor (paragraph 0009 teaches a processor), memory in electronic communication with the processor (paragraph 0009 teaches a memory coupled to the processor); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive first downlink control information block (Figure 4B, reference numbers 408-410)), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (C SI) measurements and an indication of CSI reference signal resources for a CSI reference signal (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and perform, in response to receiving the group PDCCH, an aperiodic CSI measurement of (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement (Chen paragraph 0056 makes reference to a report occurring during an uplink grant not as a result of a downlink control information block. Therefore, examiner respectfully submits that Chen teaches wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement).
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement and receiving, after performing the aperiodic CSI measurement, a second downlink control information block different from the first downlink control information block, wherein the second downlink control information block triggers the transmission of the CSI report associated with the aperiodic CSI measurement, wherein the second downlink control information block is associated with the UE and not associated with the UEs of the plurality of UEs.
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).  

Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources.  The motivation for this is to be in line with conventional techniques in the art.
As for claim 26, The references as combined above teaches the method of claim 25.
 In addition, Chen teaches further wherein the instructions are further executable by the processor to cause the apparatus to: receive the second downlink control information block comprising a grant to the UE (Figure 5, reference number 501), wherein transmitting the aperiodic CSI measurement is based at (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage).
As for claim 27, The references as combined above teaches the method of claim 26.
 In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is transmitted over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).
As for claim 28, Chen teaches an apparatus for wireless communication at a base station (paragraph 0053 teaches  FIG. 4B is a block diagram illustrating an example base station 407 transmitting beamformed CSI-RS using CSI-RS resources 408-410), comprising: a processor (paragraph 0009 teaches a processor), memory in electronic communication with the processor (paragraph 0009 teaches a memory coupled to the processor); and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit a first downlink control information block (Figure 4B, reference numbers 408-410), wherein the first downlink control information block identifies a plurality of (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057); and transmit the CSI reference signal on the indicated CSI reference signal resources (paragraph 0053 teaches CSI-RS resources 408-410 may be directed to serve different UE groups, such as UE group 415, including UEs 411 and 412, and UE group 416, including UEs 413 and 414 in structure 41. Because different CSI-RS resources are used for different UE groups, when providing CSI feedback, UEs 411-414 report CQI, PMI (1D codebook), rank indicator, as well as the CSI-RS resource indicator (CRI), if K>1, which identifies to base station 407 which of the CSI-RS resources the UE has measured and provided channel state information (CSI) feedback for. See also paragraph 0054-0057), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement (Chen paragraph 0056 makes reference to a report occurring during an uplink grant not as a result of a downlink control information block. Therefore, examiner respectfully submits that Chen teaches wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement).
Chen does not appear to expressly disclose over a group physical downlink control channel (PDCCH), wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement and receiving, after performing the aperiodic CSI measurement, a second downlink control information block different from the first downlink control 
In the same field of endeavor, Samsung teaches downlink control information block over a group physical downlink control channel (PDCCH) (Section 2.2 teaches the LTE limitations can be avoided in NR by introducing UE-group common triggering for A-CSI reports. Similar to other use cases of UE-group common PDCCH (GC-PDCCH) in NR, the use of a GC-PDCCH to trigger A-CSI reports need not be mandatory and a network can choose to obtain A-CSI reports from UEs using UE-specific UL grants).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen with Samsung to receive a downlink control information block over a group physical downlink control channel, wherein the first downlink control information block does not trigger transmission of a CSI report associated with the aperiodic CSI measurement, to increase the transmittance capacity.
Chen also shows multiple CSI request in Figure 5.
The references as combined above do not explicitly disclose receiving first downlink control information block over a group physical downlink control channel (PDCCH), wherein the first downlink control information block identifies a plurality of user equipment (UEs) for performing aperiodic channel state information (CSI) measurements and an indication of aperiodic CSI reference signal resources for a CSI reference signal.
However, Zhang et al. discloses the common signaling may be carried in a group common PDCCH, and DCI in the group common PDCCH may include information on one or more aperiodic CSI-RS resources. The specific signaling may be carried in a UE-specific PDCCH, and DCI in the UE-specific PDCCH may include indication information of a PDSCH carrying the downlink data and/or acknowledgement information acknowledging to perform aperiodic CSI measurement (paragraph 0063).

As for claim 29, The references as combined above teaches the method of claim 28.
 In addition, Chen teaches further wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the UE, a second downlink control information block comprising a grant of resources to the UE (Figure 5, reference number 501); and receive an aperiodic CSI measurement of the CSI reference signal from the UE based at least in part on the grant (Figure 5, paragraphs 56-58 teaches Aperiodic CSI-RS may improve CSI-RS resource utilization and increase configuration flexibility. Aperiodic CSI-RS transmissions, triggered through dynamic indication without pre-configured instances may provide more flexible resource usage). 
As for claim 30, The references as combined above teaches the method of claim 29.
 In addition, Chen teaches further wherein the grant comprises an uplink grant and the aperiodic CSI measurement is received over a physical uplink shared channel (PUSCH) (paragraph 0047 teaches An eNB may broadcast cell-specific CSI reference signals (CSI-RS) for which the UE measures CSI based on configurations signaled by eNB via RRC, such as CSI-RS resource configuration and transmission mode. The CSI-RS are periodically transmitted at periodicities of 5, 10, 20, 40, 80 ms, or the like. A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI). The CSI can be reported either via PUCCH or via PUSCH and may be reported either periodically or aperiodically, with potentially different granularity. When reported via PUCCH, the payload size for CSI may be limited… [0057] teaches a UE will first decode the uplink grant in order to discover the presence of aperiodic CSI-RS).

6.	Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Samsung in view of Zhang et al.  as applied to claims 1 and 11 above, and further in view of WO 2017/197642 to Zhang (provided by applicant, hereafter referred to as ‘Zhang’).
	As for claim 8, The references as combined above teaches the method of claim 1.
	The references as combined above does not appear to expressly disclose transmitting an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal.
	However, Zhang teaches transmitting an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal (paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen in view of Samsung in view of Mazzarese with Zhang, to provide an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal to improve the efficiency of the transmissions.
As for claim 9, The references as combined above teaches the method of claim 1.
The references as combined above does not appear to expressly disclose wherein the first downlink control information block indicates additional aperiodic CSI reference signal resources for multiple instances of the CSI reference signal. 
(paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).  Zhang et al. also discloses the downlink control information includes a bitmap field indicating the aperiodic channel state information reference signal resources, each bit or each multiple bits in the bitmap field corresponding to a resource or resource set of one aperiodic channel state information reference signal (paragraph 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify The references as combined above with Zhang, to indicate CSI reference signal resources for multiple instances of the CSI reference signal from a downlink control information block to improve the efficiency of the transmissions.
As for claim 18, The references as combined above teaches the method of claim 11
The references as combined above does not appear to expressly disclose wherein the first downlink control information block indicates additional aperiodic CSI reference signal resources for a multiple instances of the CSI reference signal. 
However, Zhang teaches wherein the first downlink control information block indicates additional CSI reference signal resources for a multiple instances of the CSI reference signal (paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances). Zhang et al. also discloses the downlink control information includes a bitmap field indicating the aperiodic channel state information reference signal resources, each bit or each multiple bits in the bitmap field corresponding to a resource or resource set of one aperiodic channel state information reference signal (paragraph 0095)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify The references as combined above with Zhang, to indicate CSI reference signal resources for multiple instances of the CSI reference signal from a downlink control information block to improve the efficiency of the transmissions.
As for claim 19, The references as combined above teaches the method of claim 11.
The references as combined above does not appear to expressly disclose receiving an autonomous uplink (AUL) transmission from the UE, wherein the AUL transmission comprises an aperiodic CSI measurement of the CSI reference signal. 
However, Zhang teaches transmitting an AUL transmission that comprises an aperiodic CSI measurement of the CSI reference signal (paragraph 0040 teaches FIG. 4 illustrates an example CSI-RS measurement configuration for a UE 400. This measurement configuration include an “ON” period 402, where the UE will measure CSI-RS, derive CQI, and report it to the base station. During the “OFF” period 404, the CSI-RS could be used by a different UE, and no CQI report is needed. In some embodiments this ON-OFF pattern may be aligned with UE DRX pattern. From the CSI-RS type point of view, it similar to one semi-persistent scheduled CSI-RS transmission. Examiner notes the semi-persistent scheduling of CSI reports correspond to autonomous UL transmissions at multiple instances).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465